DETAILED ACTION
This office action is in response to communication filed on 6/7/2021.
Claims 1-19 are being considered on the merits.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Response to Amendments
The amendment filed 6/7/2021 has been entered. Claims 1-19 remain pending in the application. 
Double Patenting
The double patenting rejection is withdrawn in light of the Examiner’s Amendment below. The instant application 16/238,134 now includes a narrower limitation pertaining to training the discriminator model using a third device not found in patent US 10785646, which as noted by the Applicant pertains to a signature which is narrower than the sample recited in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Robert Mauri on 9/15/2021.
Claims 4 and 15-19 have been cancelled.
Claims 1 and 8 have been amended and claims 20-25 added as follows:
1.	(Currently Amended)  A method, comprising:
training, using a generative adversarial network comprising a first device and a second device, a discriminator model in the first device to discriminate samples from a 
distributing the trained discriminator model from the first device to another device for use by the other device to discriminate samples received by the other device in order to perform authentication of the transmitter in the first device, 
wherein training comprises training, using the generative adversarial network additionally comprising a third device, the discriminator model in the first device to discriminate samples from the transmitter in the first device from samples from other transmitters, the training performed at least by collaborating by the first device with the third device to train the discriminator model to discriminate between samples from its transmitter and spoofed samples received from a generator model in the third device and to train the generator model in the third device to produce more accurate spoofed samples received by the first device during the training.  
8.	(Currently Amended)  A method, comprising:
training, using a generative adversarial network comprising a first device and a second device, a generator model in the second device, the training performed at least by collaborating by the second device with the first device to train the generator model in the second device to produce more accurate spoofed samples transmitted by the second device and toward the first device during the training, and to train a discriminator model in the first device to discriminate between samples from its transmitter and spoofed samples received from the generator model during the training; and
, 
wherein the trained discriminator model from the first device has been trained, using the generative adversarial network additionally comprising a third device, to discriminate samples from the transmitter in the first device from samples from other transmitters, and the training was performed at least by collaborating by the first device with the third device to train the discriminator model in the first device to discriminate between samples from its transmitter and spoofed samples received from a generator model in the third device and to train the generator model in the third device to produce more accurate spoofed samples received by the first device during the training.  
20.	(New) An apparatus comprising:
one or more processors; and 
one or more memories including computer program code, wherein the one or more processors, in response to retrieval and execution of the computer program code, cause the apparatus to perform at least the following:
training, using a generative adversarial network comprising a first device and a second device, a discriminator model in the first device to discriminate samples from a transmitter in the first device from samples from other transmitters, the training performed at least by collaborating by the first device with the second device to train the discriminator model to discriminate between samples from its transmitter and spoofed samples received from a generator model in the second device and to train the generator model in the second device to produce more accurate spoofed samples received by the first device during the training, wherein the training results in a trained discriminator model; and

wherein training comprises training, using the generative adversarial network additionally comprising a third device, the discriminator model in the first device to discriminate samples from the transmitter in the first device from samples from other transmitters, the training performed at least by collaborating by the first device with the third device to train the discriminator model to discriminate between samples from its transmitter and spoofed samples received from a generator model in the third device and to train the generator model in the third device to produce more accurate spoofed samples received by the first device during the training.  

21.	(New) The apparatus of claim 20, wherein training comprises:
receiving at the first device a spoofed sample from the second device;
discriminating the received sample using the discriminator model; and
sending an output of the discriminator model toward the second device, wherein the output indicates whether the discriminator model determined the spoofed sample was a true sample from the first transmitter or was a fake sample from a transmitter that is not the first transmitter.

22.	(New) The apparatus of claim 21, wherein training comprises:
in response to the output of the discriminator model indicating the received spoofed sample was a true sample from the transmitter of the first device, updating one or more parameters in the discriminator model.  


coordinating by the first device with the second device to end the training based on a one or more calculated loss functions, the calculated loss functions indicating at least a distance between distributions of samples from the first transmitter and from the spoofed samples.

24.	(New) The apparatus of claim 20, wherein the one or more processors, in response to retrieval and execution of the computer program code, cause the apparatus to perform at least the following: performing the training and distributing periodically within a period of time.

25.	(New) The apparatus of claim 20, wherein:
the one or more processors, in response to retrieval and execution of the computer program code, cause the apparatus to perform at least the following: performing the training for different temperatures to create different trained discriminator models; and
the distributing further comprises distributing the different trained discriminator models and the corresponding different temperatures to the other device for use by the other device to discriminate samples received by the other device using the different trained discriminator models at corresponding temperatures in order to perform authentication of the transmitter in the first device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With regard to claims 1, 8, and 20, and their dependent claims, the combination of the prior art of record Keserich (US 20190325264 A1) in view of Bajekal (US 20190149519 A1) does not teach or suggest “wherein training comprises training, using the generative adversarial network additionally comprising a third device, the discriminator model in the first device to discriminate samples from the Accordingly claim 1-3, 5-14 and 20-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        

/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431